Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-38 are pending
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, claims 1-34 and 36, drawn to a method of using a composition comprising a tyrosine hydroxylase (tyrosine 3-monooxygenase) inhibitor in order to treat amyotrophic lateral sclerosis (ALS), classified in C12Y114/16002, A61K31/00, A61K31/98, A61K31/167, A61K31/426 and A61K45/06. Please note additional Election of Species Requirement(s) outlined below.
Group II, claim 35, drawn to a pharmaceutical composition comprising an active agent selected from the group consisting of: i) a tyrosine hydroxylase; ii) a bile acid or a pharmaceutically acceptable salt thereof; iii) an FXR agonist; iv) a PPAR agonist; or v) a combination thereof; and a pharmaceutically acceptable excipient, classified in C12Y114/16002, A61K35/413, A61K47/28, A61K47/554, A61K31/00, A61K31/98, A61K31/167, A61K31/426 and A61K45/06.
Group III, claims 37 and 38, drawn to drawn to a method of using a composition comprising a bile regulator in order to treat amyotrophic lateral sclerosis (ALS), classified in A61K35/413, A61K31/00, A61K31/98, A61K31/167, A61K31/426 and A61K45/06. Please note additional Election of Species Requirement(s) outlined below.
The inventions are distinct, each from the other because of the following reasons:
Group II and I, III inventions are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product Meyer (WO2007128442A1, published 11/15/2007, cited and submitted by the Applicant in the instant application), discloses that ALS, can be treated with Riluzole (see page 1).
The search and consideration of art directed toward the product and method of using the product, would be substantially divergent and therefore would present an undue burden to examine all groups. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related processes.  The related inventions are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case the invention of Group I requires using a composition comprising a tyrosine hydroxylase inhibitor, whereas, the invention of Group III requires using a composition comprising a bile regulator. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Election of Species
 This application contains claims directed to the following patentably distinct species:   
Election of Group I Requires Applicants To Make The Following Species Election: 
A). Specific tyrosine hydroxylase inhibitor: Applicant must elect a single disclosed inhibitor representing a tyrosine hydroxylase inhibitor.  For example, from the tyrosine hydroxylase inhibitors recited in claims 25-28.
B). Specific additional therapeutic agent: 
For bile regulator: Applicant must either:
(i) elect a single disclosed bile acid, e.g., from the list disclosed in claim 11; or
(ii)  elect a single disclosed FXR agonist, e.g., from the list disclosed in claim 13; or 
(iii) elect a single disclosed LXR agonist, e.g., from the list disclosed in claim 14; or 
 (iv) elect a single disclosed PPAR agonist, e.g., from the list disclosed in claims 19-22; or
(v) elect a single disclosed bile regulator, e.g., from the list disclosed in claim 36.
C). Specific ALS symptom Applicant must elect a single disclosed symptom representing an ALS symptom.  For example, from the ALS symptoms recited in claims 5 and 6.
Failure to provide any one or more of these elements will render the reply NON-COMPLIANT.

Election of Group III Requires Applicants To Make The Following Species Election: 
Specific bile regulator: Applicant must elect a single disclosed bile regulator, e.g., from the list disclosed in claim 38.
Failure to provide any one or more of these elements will render the reply NON-COMPLIANT.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-23, 32, 34, 35 and 37 are generic. 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species  to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Note that the Examiner reserves the right to consider additional requirements for restriction and/or election of species that may result in an additional office action(s) as a result of any amendments made to the instant claims that clarify and/or alter the scope of subject matter instantly claimed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D. BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S. LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629